Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on June 15, 2021 has been received and made of record. In response to Non-Final Office Action mailed on March 17, 2021, applicants amended independent claims 1, 17, and dependent clam 6. Claims 2-4, 7-16, and 18-20 are maintained. Applicants cancelled dependent claim 5 after the Non-Final Office Action and its subject matter is incorporated in independent claims 1 and 17. NO claim has been added as new dependent claim. Therefore claims 1-4, and 6-20 are pending for consideration.

Response to Arguments

3.	Applicants’ arguments:  in "Remarks” filed on June 15, 2021 with respect to independent claim 14, the Office action concedes that Lim fails to disclose “a first transistor including a gate coupled to a carry output node, a first terminal coupled to a scan output node, and a second terminal configured to receive a masking signal.” The Office action variously equates the transistors T03 and T04 shown, for example, in FIG. 5 of Yuan to the first transistor recited in claim 14. As shown in FIG. 5 of Yuan, however, the gate electrodes of the transistors T03 and T04 appear 

4.	Examiner’s Response: Examiner agrees partly with the applicants’ argument that “neither of the transistors T03 or T04 have a terminal that is configured to receive a masking signal”.  


    PNG
    media_image1.png
    517
    304
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    325
    354
    media_image2.png
    Greyscale

Claimed Invention 				Prior Art

However, the examiner would like to mention that naming a signal without giving functionality does not add weight to the claim. One of ordinary skill in the art could name any name of the said signal. The examiner interpreted VGL as masking signal. As compared to the claimed invention, To2 corresponds to T4, Mo2 corresponds T3, either To3 or To4 corresponds to T2 and either Mo3 or Mo4 corresponds to T1. Carry signal CR fed to base of the either To3 or T04 which provides scan signal for the current stage or next stage. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, LIM teaches a scan driver(integration driver 420) for a display device with only difference with the claimed invention is circuit connection of transistor one(T1) and transistor two(T2) in masking control unit 130 of fig.1. On the other hand, YUAN also teaches a scan driving circuit for a display device, where transistor configuration in first output sub-circuit 103 or second output sub-circuit 104 (figs.4&5) is very similar to applicants’ masking control unit 130. Therefore, one of ordinary skill in the art could have substituted either one of the output sub-circuit for the applicants’ masking control unit and the results of the substitution would 
  
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al.(US 2018/0012550 A1)(herein after LIM) in view of YUAN et al.(US 2020/0066210 A1)(herein after YUAN).

Regarding claim 14, LIM teaches a scan driver(integration driver 420, fig.6) comprising:

a plurality of stages(fig.1), each stage comprising:

a first transistor(twelfth switching transistor M12, figs.2,&4);

a second transistor(eleventh switching transistor M11, figs.2&4);

a third transistor(seven switching transistor M7, figs.2,&4) including a gate coupled to the first node(second node N2, figs.2,&4), a first terminal(source or drain of M7) coupled to a carry output node(scan output node NS, Para-48: the carry signal may be substantially the same as the scan signal SCAN provided from the (N-1)th stage) at which the carry signal is output, and a second terminal(drain or source of M7) configured to receive the second clock signal(second clock signal CLK2, figs.2,&4); 

a fourth transistor(six switching transistor M6, figs.2,&4) including a gate coupled to a second node(third node N3, figs.2,&4), a first terminal(source or drain of M6) configured to receive a gate off voltage(first voltage VGH, figs.2,&4), and a second terminal(drain or source of M6) coupled to the carry output node(scan output node NS, Para-48: the carry signal may be substantially the same as the scan signal SCAN provided from the (N-1)th stage).

a fifth transistor(first switching transistor M1, figs.2,&4) including a gate configured to receive a first clock signal (first clock signal CLK1, figs.2,&4), a first terminal(drain or source of M1) configured to receive an input signal(FLM/CARRY, figs.2,&4), and a second terminal(drain or source of M1) coupled to a third node(first node N1, figs.2,&4);

a sixth transistor(eight switching transistor M8, figs.2,&4) including a gate configured to receive a gate on voltage (second voltage VGL, figs.2,&4), a first terminal(source/drain) coupled to the third node(first node N1), and a second terminal (drain/source) coupled to the first node(second node N2);

(second capacitor C2, figs.2,&4) including a first electrode coupled to the carry output node(scan output node NS, Para-48: the carry signal may be substantially the same as the scan signal SCAN provided from the (N-1)th stage), and a second electrode coupled to the first node(second node N2);
a seventh transistor(fourth switching transistor M4, figs.2,&4) including a gate coupled to the third node(first node N1), a first terminal(source or drain of M4) coupled to the second node(third node N3), and a second terminal(drain or source of M4) configured to receive the first clock signal(first clock signal CLK1);

an eighth transistor(fifth switching transistor M5, figs.2,&4) including a gate configured to receive the first clock signal, a first terminal(source or drain of M5) coupled to the second node(third node N3), and a second terminal(drain or source of M5) configured to receive the gate on voltage(second voltage VGL);

a ninth transistor(second switching transistor M2, figs.2,&4) including a gate coupled to the second node(third node N3), a first terminal(source or drain of M2) receiving the gate off voltage(first voltage VGH), and a second terminal(drain or source of M2);

(third switching transistor M3, figs.2,&4) including a gate configured to receive the second clock signal(second clock signal CLK2), a first terminal(source or drain of M3) coupled to the second terminal(drain or source of M2) of the ninth transistor(M2), and a second terminal(drain or source of M3)  coupled to the third node(first node N1); and
a second capacitor(first capacitor C1, figs.2,&4) including a first electrode configured to receive the gate off voltage (VGH), and a second electrode coupled to the second node(N3).

Nevertheless, LIM is not found to teach expressly the scan driver, where in each stage comprising a first transistor including a gate coupled to a carry output node, a first terminal coupled to a scan output node, and a second terminal configured to receive a masking signal; and a second transistor including a gate coupled to a second node, a first terminal configured to receive a gate off voltage, and a second terminal coupled to the scan output node;

However, YUAN teaches a gate driver output stage circuit, where in each stage comprising:

a first transistor(third output transistor T03 or fourth output transistor T04, fig.5) including a gate coupled to a carry output node(control node CR, fig.5), a first terminal(drain or source) coupled to a scan output node(out1 or out2, fig.5), and a second terminal(source or drain) configured to receive a masking signal(VGH or CLK2)(claim does not define VGH, CLK2 or masking signal is different from one another); and 

a second transistor(fourth output transistor Mo3 or second output transistor Mo4)  including a gate coupled to a second node(QB2, fig.5), a first terminal(drain or source) configured to receive a gate off voltage(VGL, fig.5), and a second terminal(source or drain) coupled to the scan output node(out1 or out2, fig.5).

The prior art, as embodied in the teachings of LIM and YUAN, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. Such combination is desirable as it gives a gate driving circuit that does not affect its normal output in frame display phase.  The output signals for compensating light emission current of an electroluminescent device being outputted in blank phase.

claim 15, LIM as modified by YUAN teaches the scan driver of claim 14, wherein the first transistor(To3 or To4, fig.5, YUAN) is configured to output the masking signal(VGH or CLK2) as a scan signal(out1 or out2) provided to a pixel row corresponding to the each stage at the scan output node in response to the carry signal output(CR, fig.5, YUAN) at the carry output node(CR).

Allowable Subject Matter

9.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 16:   None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim invention, “the scan driver of claim 15, wherein the masking signal has an on level or an off level according to a driving frequency of a panel region including the pixel row in a first active period of the carry signal, and wherein the first transistor is configured to .

11.	Claims 1-4, 6-13, and 17-20 are allowed.	

12.	The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1 and 17: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim invention, “a masking controller configured to receive a masking signal and the carry signal, and to output the masking signal as a scan signal provided to a pixel row corresponding to the each stage in response to the carry signal, wherein the masking controller(control circuit) includes: a first transistor including a gate configured to receive the carry signal, a first terminal coupled to a scan output node at which the scan signal is output, and a second terminal configured to receive the masking signal” with all other limitations cited in claims 1 and 17 respectively.

Claims 2-4, 6-13, and 18-20 are also objected to because of their dependency on the objected base claims respectively.
Conclusion

13.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Note

13. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692